       Case 2:18-cv-02645-SPL-CDB Document 23 Filed 03/08/19 Page 1 of 2




 1
 2
 3
 4
 5
                          IN THE UNITED STATES DISTRICT COURT
 6
                                FOR THE DISTRICT OF ARIZONA
 7
      Travelers Casualty Insurance Company of        Case No. CV-18-02645-PHX-SPL
 8    America,
 9                                                   AMENDED ORDER FOR ISSUANCE
                               Plaintiff,            OF WRIT OF EXECUTION
10    v.
11    TB Excavation LLC,
12                            Defendant.
13
           This matter came before the Court pursuant to Plaintiff/Judgment Creditor Travelers
14
     Casualty Insurance Company of America’s (“Judgment Creditor”) Motion for Issuance of Writ
15
16 of Execution with Supporting Affidavit. Judgment Creditor asks the Court to order the Clerk of

17 this Court to immediately issue a Writ of Execution to enforce satisfaction of Judgment
18 Creditor’s Default Judgment against Defendant/Judgment Debtor TB Excavation LLC
19
     (“Judgment Debtor”), which Default Judgment was entered by this Court on November 5, 2018.
20
           After considering Judgment Creditor’s motion, and the supporting documentation at ECF
21
     No. 18 and ECF No. 19, it appears to the Court that: Judgment Creditor possesses a valid and
22
23 enforceable judgment against the Judgment Debtor in this District; there is now due and owing
24 by the Judgment Debtor the full amount of the Judgment in the sum of $227,139.00, plus post-
25 judgment interest; the Judgment is unsatisfied and is subject to enforcement by writ of execution;
26 and good cause exists for issuance of such writ. Therefore,

                                                   -1-
      Case 2:18-cv-02645-SPL-CDB Document 23 Filed 03/08/19 Page 2 of 2




 1         IT IS ORDERED that the Clerk of the Court, for the purpose of enforcing the Judgment
 2 in the sum of $227,139.00, plus post-judgment interest, shall execute the attached Writ.
 3
                  Dated this 8th day of March, 2019.
 4
 5
 6
 7

 8
 9
10

11
12
13

14
15
16

17
18
19
20
21
22
23
24
25
26

                                                  -2-
